Citation Nr: 1613022	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-41 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from December 1981 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claim currently resides with the RO in San Juan, Puerto Rico.  


FINDING OF FACT

The Veteran has tinnitus that is likely attributable to noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus which constitutes a complete grant of the claim.  Therefore, no discussion of VA's duties to notify and assist is necessary.

Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet.App. 258 (2015).  

Pursuant to Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), service connection solely on the basis of evidence of continuity of symptomatology is permissible for chronic diseases.  See 38 C.F.R. § 3.303(b).  

The Veteran contends that he was subjected to 25 years of jet engine noises while serving as an air crewman on Coast Guard helicopters and as a turbine engine mechanic, often without hearing protection.  He reports that he noticed the onset of bilateral tinnitus during service, but chose not to see a doctor, and that the ringing has been present since then.  He denies other recreational or occupational noise exposure.  

The Veteran's DD Form 214, Certificate of Release or Discharge from Active Duty, indicates that the Veteran was discharged from service at the United States Coast Guard Air Station in Savannah, Georgia as his last duty assignment.  The DD Form 214 also reflects that his service included aviation corrosion control.  The Board finds that such findings are consistent with his assertions of exposure to acoustic trauma in service.  

The Veteran has reported that he has recurrent tinnitus, as noted on VA examination in December 2009.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

 (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

 (2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  Hence, the Board finds that the Veteran is competent to establish current disability of tinnitus.

A December 2009 VA examiner offered the opinion that the Veteran's tinnitus was not the result of his military service due to the lack of documented complaints of tinnitus in the claims folder.  

However, the Veteran is considered competent to provide evidence regarding symptoms he has experienced, such as ringing in the ears for many years.  His statements as to noise exposure are consistent with the circumstances of his service and the Board finds such statements credible.  The Board further notes that certain conditions, such as organic disease of the nervous system (to include tinnitus) are chronic diseases under 38 C.F.R. § 3.309(a).  Thus, even in the absence of a favorable nexus opinion, an award of service connection for tinnitus is appropriate here. 

In sum, the evidence is at least in equipoise and Veteran is entitled to the benefit of the doubt and the grant of service connection.  38 U.S.C.A. § 5108(b).

ORDER

Service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


